Title: From George Washington to Philip Marsteller, 27 November 1786
From: Washington, George
To: Marsteller, Philip



Sir,
Mo[un]t Vernon 27th Novr 1786.

I send my Barge for the German family with which I agreed on Saturday last, & for their necessaraies if they have any to bring. As I have no body about me who can converse with them in their own language, I pray you to inform them that it will be necessary they should exert themselves to learn English; that their residences in the room into which they will be first introduced may be temporary, as they probably will be removed from it as soon as I can conveniently provide another place (on this Estate) for them to live in; that they will have provisions given to them to dress in the manner they like best; that they may obtain vegetables, out of my Garden by applying to the Gardener, to eat with their meat—and lastly, that I wish to impress upon them in

strong terms the propriety of diligent attention to their duty, as I shall expect this of them, & shall myself be hurt if their idle conduct obliges me to remind them of a breach of their contract.
As there is no hurry in the case, I will take a more leisure moment to write to you on the matter hinted to you already. I am Sir, &c.

G: Washington


P.S. Pray ask, & let me know if the man understands thatching houses with straw.

